 1   MICHAEL J. HADDAD (State Bar No. 189114)
     JULIA SHERWIN (State Bar No. 189268)
 2   MAYA RODRIGUEZ SORENSEN (State Bar No. 250722)
     TERESA ALLEN (State Bar No. 264865)
 3
     HADDAD & SHERWIN LLP
 4   505 Seventeenth Street
     Oakland, California 94612
 5   Telephone: (510) 452-5500
     Facsimile: (510) 452-5510
 6
 7   Attorneys for Plaintiff

 8
                                   UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11    CARL EDWARDS, Individually,                )
                                                 )    No: 2:18-cv-02434-MCE-AC
12                   Plaintiff,                  )
      vs.                                        )
13                                               )
      CITY OF VALLEJO, a public entity,          )
14    VALLEJO CHIEF OF POLICE                    )
      ANDREW BIDOU, in his individual and        ) STIPULATION AND ORDER TO MODIFY
15    official capacities, VALLEJO POLICE        )
      OFFICERS SPENCER MUNIZ-                    ) SCHEDULING ORDER
16    BOTTOMLEY, MARK THOMPSON,                  )
      BRETTON WAGONER, SERGEANT                  )
17    STEVE DARDEN, and DOES 1 through           )
      10, individually, jointly and severally,   )
18                                               )
                     Defendants.                 )
19                                               )
                                                 )
20                                               )
                                                 )
21                                               )
                                                 )
22                                               )
                                                 )
23
24
25
26
27
28

        No: 2:18-cv-02434-MCE-AC: STIPULATION TO MODIFY SCHEDULING ORDER             1
 1          All parties, by and through their counsel of record, stipulate and hereby move this Court to
 2   modify its September 5, 2018, Scheduling Order (Doc. 3) to extend discovery and pretrial deadlines
 3   by approximately 2 months. The parties propose the following amended dates and deadlines (or as
 4   soon thereafter that the Court is available):
 5
      Event                                 Current date                 Proposed Date or Deadline
 6
      Fact Discovery Cut-off                September 5, 2019            November 5, 2019
 7    Expert Disclosure Deadline            November 4, 2019             January 17, 2020
 8    Supplemental Expert Disclosure        December 4, 2019             February 17, 2020
 9    Deadline
      Dispositive Motions filing            March 3, 2020                May 15, 2020
10    deadline
11

12   Good cause exists to grant the requested modification:

13            1.    This is a civil rights case involving allegations of unreasonable seizure, excessive

14   force, and malicious prosecution of Plaintiff, Carl Edwards, against multiple City of Vallejo police
15   officers, Monell and supervisory liability claims against the City of Vallejo and its former police
16
     chief, and related state law claims.
17
              2.    The parties so far have exchanged some written discovery and the Defendants have
18
     issued records subpoenas and deposed Plaintiff and an incident witness, and Defendants are
19
20   scheduled to depose two more incident witnesses on June 11, 2019. The parties were engaged in

21   lengthy meet and confer efforts to resolve discovery disputes concerning Defendants’ responses to

22   Plaintiff’s Request for Production of Documents, and other matters, which have significantly
23   delayed Plaintiff’s depositions of the Defendant-Officers. Among the discovery matters still
24
     needing to be resolved are Defendants’ objections to Plaintiff’s counsel inspecting and
25
     photographing tattoos on Defendant officers’ non-private body parts, as the Complaint alleges that
26
     Defendant officers may be members in a corrupt gang or “clique” of Vallejo officers based on
27
28   similar tattoos and documented histories of police officer gangs in other law enforcement agencies

        No: 2:18-cv-02434-MCE-AC: STIPULATION TO MODIFY SCHEDULING ORDER                                   2
 1   noted by similar tattoos. Also, the Complaint includes a Monell claim and negligence claim based
 2   in part on alleged wrongful hiring of the main Defendant officer in this case, who had been hired by
 3
     the VPD less than three years before the incident; Defendants are objecting to the production of that
 4
     officer’s hiring and background investigation documentation from the VPD and from his current
 5
     law enforcement employer. The parties are currently drafting a discovery motion regarding the
 6
 7   pending discovery disputes – which Plaintiff believes is necessary before Defendants can be

 8   deposed – which will further delay the Defendants’ depositions.

 9           3.      After deposing the named Defendant officers and other officers present during the
10   incident that is the subject of the Complaint, Plaintiff’s counsel represents that they may need to
11
     amend the complaint to add Defendant officers, and will likely take additional depositions of VPD
12
     personnel including Rule 30(b)(6) witnesses and the former police chief. The parties may also
13
     depose medical personnel who were at the scene and Plaintiff’s treating physicians.
14
15           4.      Plaintiff’s counsel is involved in a multi-party civil rights/wrongful death case that is

16   scheduled for trial in the Northern District of California on August 12, 2019 (Smith v. County of

17   Santa Cruz, et al. No. 5:17-cv-05095-LHK). Plaintiff’s counsel is currently working extensively to
18   prepare for trial, which has demanded a significant amount of their time and efforts and has heavily
19
     restricted their availability in this matter.
20
             5.      The parties agree that the proposed modifications will allow for additional time to
21
     adequately complete discovery before the discovery deadline without significantly impacting the
22
23   Scheduling Order. Because no trial date has been set, this stipulation will not modify or otherwise

24   impact the trial date.
25
             For the foregoing reasons, the Parties respectfully request that this Court enter an order
26
     extending the briefing schedule in this case as set forth above.
27
28

        No: 2:18-cv-02434-MCE-AC: STIPULATION TO MODIFY SCHEDULING ORDER                                   3
 1   IT IS SO STIPULATED
 2
 3
     Dated: June 12, 2019                   HADDAD & SHERWIN LLP
 4
                                            /s/ Teresa Allen
 5
                                            TERESA ALLEN
 6                                          Attorneys for Plaintiff
 7
     DATED: June 12, 2019                   CITY OF VALLEJO
 8
 9                                          /s/ Katelyn M. Knight

10                                          KATELYN M. KNIGHT
                                            Deputy City Attorney
11                                          Attorney for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

        No: 2:18-cv-02434-MCE-AC: STIPULATION TO MODIFY SCHEDULING ORDER   4
 1                                                 ORDER
 2
 3          Based on the Parties’ Stipulation (ECF No. 21), and with good cause appearing therefor, IT
 4   IS HEREBY ORDERED that the previous Scheduling Order entered on September 5, 2018 (ECF
 5   No. 3) is hereby MODIFIED, and that the following dates are set:
 6                   Event                               New Date or Deadline
 7                   Fact Discovery Cut-off              November 5, 2019
 8                   Expert Disclosure Deadline          January 17, 2020
 9                   Supplemental Expert Disclosure      February 17, 2020
                     Deadline
10
                     Dispositive Motions filing          May 15, 2020
11                   deadline

12   All other dates and aspects of the September 5, 2018 scheduling order shall remain in effect.
13         IT IS SO ORDERED.
14   Dated: June 17, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28

        No: 2:18-cv-02434-MCE-AC: STIPULATION TO MODIFY SCHEDULING ORDER                             5
